ORDER
PER CURIAM
On consideration of the certified order suspending respondent from the practice of law in the state of Oregon for a period of thirty days, this court’s December 23, 2015, order , suspending respondent pending further action of the court and directing her to show cause why she should not be suspended for a period of thirty days as reciprocal discipline, the statement of Disciplinary Counsel regarding reciprocal discipline, the statement of respondent that *95she does not oppose the imposition of reciprocal discipline, and respondent’s D.C. Bar R. XI, § 14(g) affidavit filed on January 25, 2016, it is
ORDERED that Rosemary Foster is hereby suspended from the practice of law in the District of Columbia for a period of thirty days, nunc pro tunc to January 25, 2016.